UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-15467 VECTREN CORPORATION (Exact name of registrant as specified in its charter) INDIANA 35-2086905 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Vectren Square (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:812-491-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common – Without Par New York Stock Exchange Table of Contents Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesýNo□ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes □ Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo□ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo □ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerýAccelerated filer□ Non-accelerated filer□Smaller reporting company□ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes□Noý The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2010, was $1,913,186,088. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Common Stock - Without Par Value ­­­81,667,423 January 31, 2011 Class Number of Shares Date -2- Table of Contents Documents Incorporated by Reference Certain information in the Company's definitive Proxy Statement for the 2011 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission pursuant to Regulation 14A, not later than 120 days after the end of the fiscal year, is incorporated by reference in Part III of this Form 10-K. Definitions AFUDC:allowance for funds used during construction MCF / BCF:thousands / billions of cubic feet ASC:Accounting Standards Codification MDth / MMDth: thousands / millions of dekatherms BTU / MMBTU:British thermal units / millions of BTU MISO: Midwest Independent System Operator EPA:Environmental Protection Agency MW:megawatts FASB:Financial Accounting Standards Board MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FERC:Federal Energy Regulatory Commission NERC:North American Electric Reliability Corporation IDEM:Indiana Department of Environmental Management OCC:Ohio Office of the Consumer Counselor IURC:Indiana Utility Regulatory Commission OUCC:Indiana Office of the Utility Consumer Counselor IRC:Internal Revenue Code PUCO:Public Utilities Commission of Ohio Kv:Kilovolt Throughput:combined gas sales and gas transportation volumes Access to Information Vectren Corporation makes available all SEC filings and recent annual reports free of charge through its website at www.vectren.com as soon as reasonably practicable after electronically filing or furnishing the reports to the SEC, or by request, directed to Investor Relations at the mailing address, phone number, or email address that follows: Mailing Address: One Vectren Square Evansville, Indiana47708 Phone Number: (812) 491-4000 Investor Relations Contact: Robert L. Goocher Treasurer and Vice President, Investor Relations rgoocher@vectren.com -3- Table of Contents Table of Contents Item Page Number Number Part I 1 Business 5 1A Risk Factors 13 1B Unresolved Staff Comments 19 2 Properties 19 3 Legal Proceedings 20 Part II 5 Market for the Company’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 6 Selected Financial Data 22 7 Management's Discussion and Analysis of Results of Operations and Financial Condition 23 7A Qualitative and Quantitative Disclosures About Market Risk 53 8 Financial Statements and Supplementary Data 55 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9A Controls and Procedures, including Management’s Assessment of Internal Controls over Financial ReportingControls and Procedures 9B Other Information Part III 10 Directors, Executive Officers and Corporate Governance 11 Executive Compensation 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Certain Relationships, Related Transactions and Director Independence 14 Principal Accountant Fees and Services Part IV 15 Exhibits and Financial Statement Schedules Signatures -4- Table of Contents PART I ITEM 1.BUSINESS Description of the Business Vectren Corporation (the Company or Vectren), an Indiana corporation, is an energy holding company headquartered in Evansville, Indiana.The Company’s wholly owned subsidiary, Vectren Utility Holdings, Inc. (Utility Holdings), serves as the intermediate holding company for three public utilities:Indiana Gas Company, Inc. (Indiana Gas or Vectren North), Southern Indiana Gas and Electric Company (SIGECO or Vectren South), and the Ohio operations.Utility Holdings also has other assets that provide information technology and other services to the three utilities.Utility Holdings’ consolidated operations are collectively referred to as the Utility Group.Both Vectren and Utility Holdings are holding companies as defined by the Energy Policy Act of 2005 (Energy Act).Vectren was incorporated under the laws of Indiana on June 10, 1999. Indiana Gas provides energy delivery services to over 570,000­ natural gas customers located in central and southern Indiana.SIGECO provides energy delivery services to approximately 142,000 electric customers and approximately 111,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation assets to serve its electric customers and optimizes those assets in the wholesale power market.Indiana Gas and SIGECO generally do business as Vectren Energy Delivery of Indiana.The Ohio operations provide energy delivery services to approximately 314,000 natural gas customers located near Dayton in west central Ohio.The Ohio operations are owned as a tenancy in common by Vectren Energy Delivery of Ohio, Inc. (VEDO), a wholly owned subsidiary of Utility Holdings (53 percent ownership), and Indiana Gas (47 percent ownership).The Ohio operations generally do business as Vectren Energy Delivery of Ohio. The Company, through Vectren Enterprises, Inc. (Enterprises), is involved in nonutility activities in four primary business areas:Infrastructure Services, Energy Services, Coal Mining, and Energy Marketing.Infrastructure Services provides underground construction and repair services.Energy Services provides performance contracting and renewable energy services.Coal Mining mines and sells coal.Energy Marketing markets and supplies natural gas and provides energy management services.Enterprises also has other legacy businesses that have invested in energy-related opportunities and services, real estate, and leveraged leases, among other investments.All of the above are collectively referred to as the Nonutility Group.Enterprises supports the Company’s regulated utilities pursuant to service contracts by providing natural gas supply services, coal, and infrastructure services. Narrative Description of the Business The Company segregates its operations into three groups: the Utility Group, the Nonutility Group, and Corporate and Other.At December 31, 2010, the Company had $4.8 billion in total assets, with $3.9 billion (82 percent) attributed to the Utility Group, $0.9 billion (18 percent) attributed to the Nonutility Group.Net income for the year ended December 31, 2010, was $133.7 million, or $1.65 per share of common stock, with net income of $123.9 million attributed to the Utility Group and $9.8 million attributed to the Nonutility Group.Net income for the year ended December 31, 2009, was $133.1 million, or $1.65 per share of common stock.For further information regarding the activities and assets of operating segments within these Groups, refer to Note 19 in the Company’s Consolidated Financial Statements included under “Item 8 Financial Statements and Supplementary Data.”Following is a more detailed description of the Utility Group and Nonutility Group. -5- Table of Contents Utility Group The Utility Group consists of the Company’s regulated operations and other operations that provide information technology and other support services to those regulated operations.The Company segregates its regulated operations into a Gas Utility Services operating segment and an Electric Utility Services operating segment.The Gas Utility Services segment includes the operations of Indiana Gas, the Ohio operations, and SIGECO’s natural gas distribution business and provides natural gas distribution and transportation services to nearly two-thirds of Indiana and to west central Ohio.The Electric Utility Services segment includes the operations of SIGECO’s electric transmission and distribution services, which provides electric distribution services primarily to southwestern Indiana, and the Company’s power generating and wholesale power operations.In total, these regulated operations supply natural gas and/or electricity to over one million customers.Following is a more detailed description of the Utility Group’s Gas Utility and Electric Utility operating segments. Gas Utility Services At December 31, 2010, the Company supplied natural gas service to approximately 994,800 Indiana and Ohio customers, including 909,300 residential, 83,800 commercial, and 1,700 industrial and other contract customers.Average gas utility customers served were approximately 982,100 in 2010, 981,300 in 2009, and 986,700 in 2008. The Company’s service area contains diversified manufacturing and agriculture-related enterprises.The principal industries served include automotive assembly, parts and accessories, feed, flour and grain processing, metal castings, aluminum products, polycarbonate resin (Lexan®) and plastic products, gypsum products, electrical equipment, metal specialties, glass, steel finishing, pharmaceutical and nutritional products, gasoline and oil products, ethanol, and coal mining.The largest Indiana communities served are Evansville, Bloomington, Terre Haute, suburban areas surrounding Indianapolis and Indiana counties near Louisville, Kentucky.The largest community served outside of Indiana is Dayton, Ohio. Revenues The Company receives gas revenues by selling gas directly to customers at approved rates or by transporting gas through its pipelines at approved rates to customers that have purchased gas directly from other producers, brokers, or marketers.Total throughput was 197.0 MMDth for the year ended December 31, 2010.Gas sold and transported to residential and commercial customers was 106.2 MMDth representing 54 percent of throughput.Gas transported or sold to industrial and other contract customers was 90.8 MMDth representing 46 percent of throughput.Rates for transporting gas generally provide for the same margins earned by selling gas under applicable sales tariffs. For the year ended December 31, 2010, gas utility revenues were approximately $954.1 million, of which residential customers accounted for 68 percent and commercial 25 percent. Industrial and other contract customers account for only 7 percent of revenues due to the high number of transportation customers in that customer class. Availability of Natural Gas The volume of gas sold is seasonal and affected by variations in weather conditions.To mitigate seasonal demand, the Company’s Indiana gas utilities have storage capacity at seven active underground gas storage fields and six liquefied petroleum air-gas manufacturing plants.Periodically, purchased natural gas is injected into storage.The injected gas is then available to supplement contracted and manufactured volumes during periods of peak requirements.The volumes of gas per day that can be delivered during peak demand periods for each utility are located in “Item 2 Properties.” Natural Gas Purchasing Activity in Indiana The Indiana utilities also contract with a wholly-owned subsidiary of ProLiance Holdings, LLC (ProLiance), to ensure availability of gas.ProLiance is an unconsolidated, nonutility, energy marketing affiliate of Vectren and Citizens Energy Group (Citizens).(See the discussion of Energy Marketing below and Note 5 in the Company’s Consolidated Financial Statements included in “Item 8 Financial Statements and Supplementary Data” regarding transactions with ProLiance).The Company also prepays ProLiance for natural gas delivery services during the seven months prior to the peak heating season in lieu of maintaining gas storage.Vectren received regulatory approval on April 25, 2006, from the IURC for ProLiance to continue to provide natural gas supply services to the Company’s Indiana utilities through March 2011.On November 3, 2010, a settlement agreement was filed with the IURC providing for ProLiance’s continued provision of gas supply services to the Company’s Indiana utilities and Citizens Gas for the period of April 1, 2011 through March 31, 2016. The settlement has been agreed to by all of the representatives that were parties to the prior settlement. An order is anticipated during the first quarter of 2011. -6- Table of Contents Natural Gas Purchasing Activity in Ohio On April 30, 2008, the PUCO issued an order adopting a stipulation involving the Company, the OCC, and other interveners.The order approved the first twophases ofa three phase plan to exit the merchant function in the Company’s Ohio service territory.The Company used a third party provider for VEDO’s gas supply and portfolio services through September 30, 2008. The initial phase of the plan was implemented on October 1, 2008 and continued through March 31, 2010. During the initial phase, wholesale suppliers that were winning bidders in a PUCO approved auction provided the gas commodity to VEDO for resale to its residential and general service customers at auction-determined standard pricing.This standard pricing was comprised of the monthly NYMEX settlement price plus a fixed adder.On October 1, 2008, the Company transferred its natural gas inventory at book value to the winning bidders, receiving proceeds of approximately $107 million, and began purchasing natural gas from those suppliers (one of which was Vectren Source, a wholly owned natural gas retail marketing subsidiary of Vectren). This method of purchasing gas eliminated the need for monthly gas cost recovery (GCR) filings and prospective PUCO GCR audits. The second phase of the exit process began on April 1, 2010.During this phase, the Company no longer sells natural gas directly to customers.Rather, state-certified Competitive Retail Natural Gas Suppliers, that were successful bidders in a similar regulatory-approved auction, sell the gas commodity to specific customers for a 12-month period at auction-determined standard pricing.The first auction was conducted on January 12, 2010, and the auction results were approved by the PUCO on January 13, 2010. The plan approved by the PUCO required that the Company conduct at least two annual auctions during this phase. As such, the Company conducted another auction on January 18, 2011 in advance of the second 12-month term which commences on April 1, 2011.The results of that auction were approved by the PUCO on January 19, 2011. Consistent with current practice, customers will continue to receive a single bill for the commodity as well as the delivery component of natural gas service from VEDO. Vectren Source, the Company’s wholly owned nonutility retail gas marketer, was a successful bidder in both auctions. In the last phase, which was not approved in the April 2008 order, it is contemplated that all of the Company’s Ohio residential and general service customers will choose their commodity supplier from state-certified Competitive Retail Natural Gas Suppliers in a competitive market. The PUCO provided for an Exit Transition Cost rider, which allows the Company to recover costs associated with the transition process.Exiting the merchant function should not have a material impact on earnings or financial condition.It, however, has and will continue to reduce Gas Utility revenues and have an equal and offsetting impact to Cost of gas sold as VEDO no longer purchases gas for resale to these customers. Total Natural Gas Purchased Volumes In 2010, Utility Holdings purchased 84,008 MDth volumes of gas at an average cost of $5.99 per Dth, of which approximately 86 percent was purchased from ProLiance, 2 percent was purchased from Vectren Source, and 12 percent was purchased from third party providers.The average cost of gas per Dth purchased for the previous four years was $5.97 in 2009, $9.61 in 2008, $8.14 in 2007, and $8.64 in 2006. Electric Utility Services At December 31, 2010, the Company supplied electric service to approximately 141,600 Indiana customers, including approximately 123,200 residential, 18,300 commercial, and 100 industrial and other customers.Average electric utility customers served were approximately 141,300 in 2010, 140,900 in 2009, and 141,100 in 2008. The principal industries served include polycarbonate resin (Lexan®) and plastic products, aluminum smelting and recycling, aluminum sheet products, automotive assembly, steel finishing, pharmaceutical and nutritional products, automotive glass, gasoline and oil products, ethanol, and coal mining. Revenues For the year ended December 31, 2010, retail electricity sales totaled 5,616.9 GWh, resulting in revenues of approximately $564.3 million.Residential customers accounted for 37 percent of 2010 revenues; commercial 27 percent; industrial 35 percent, and other 1 percent.In addition, in 2010 the Company sold 587.6 GWh through wholesale activities principally to the MISO.Wholesale revenues, including transmission-related revenue, totaled $43.7 million in 2010. -7- Table of Contents System Load Total load for each of the years 2006 through 2010 at the time of the system summer peak, and the related reserve margin, is presented below in MW. Date of summer peak load 8/4/2010 6/22/2009 7/21/2008 8/8/2007 8/10/2006 Total load at peak (1) Generating capability Firm purchase supply Interruptible contracts & direct load control 62 62 62 62 62 Total power supply capacity Reserve margin at peak 17
